ORRICK, HERRINGTON & SUTCLIFFE LLP COLUMBIA CENTER 1, NW WASHINGTON, D.C. 20005-1706 tel +1-202-339-8400 fax +1-202-339-8500 www.orrick.com April 14, 2010 Mark R. Riccardi (202) 339-8431 mriccardi@orrick.com via hand delivery Mr. Max A. Webb, Esquire, Assistant Director Office of Structured Finance, Transportation and Leisure Division of Corporation Finance Securities and Exchange Commission treet, N.E., Mail Stop 3561 Washington, DC 20549 Re: STRATS Trust for AMBAC Financial Group Securities, Series 2007-1 Form 10-K for the fiscal year ended December 31, 2008 Filed March 27, 2009, File No. 001-33605 Dear Mr. Webb: On behalf of Synthetic Fixed-Income Securities, Inc. (the "Company" or "SFIS"), as sponsor and depositor of the STRATS Trust for AMBAC Financial Group Securities, Series 2007-1 (the "Trust"), this letter responds to your letter dated August 5, 2009 providing comments on the above-referenced report on Form 10-K (the "Report") filed with the Securities and Exchange Commission (the "Commission" or the "SEC") by the Trust.For your convenience, each of your comments has been reproduced below, followed by the Trust's response. Item 1122 of Regulation AB- Compliance with Applicable Servicing Criteria Comment 1. We note that the servicer did not assess compliance with several of the servicing criteria set forth in Item 1122 of Regulation AB.While some of these criteria seem to be inapplicable given the nature and terms of your offering, please explain to us why the criterion set forth in subparagraph (d)(1)(i) was deemed not applicable. Response: The servicing criteria in Item 1122(d)(1)(i) requires compliance with policies and procedures "instituted to monitor any performance or other triggers and events of default in accordance with the transaction agreements."This criteria was deemed inapplicable because the terms of the transaction agreements governing the Trust and the certificates do not provide for any performance or similar triggers, early amortization events or events of default of the type described in Item 1122(d)(1)(i). Max A. Webb, Esquire April 14, 2010 Page 2 of 2 Exhibit 31.1 — Section 302 Certification. Comment 2.
